DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed July 29, 2022. Claim 1 is currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (a new product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests amending to include these limitations to overcome the cited references.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swaminathan et al (US 2017/0161618 A1).

Regarding claim 1, Swaminathan discloses method of generating product offerings for display to a user, comprising:
        identifying the user (Swaminathan: Figure 1 - user preference data 130);
displaying a set of not pre-existing product representations to the user, wherein each of the product representations from the set of not pre-existing product representations is generated by compiling components that are selected from a group of possible components, wherein the components for each of the product representations are selected using a random weighted selection process (Swaminathan: paragraph [0018] -  For example, the content recommendation module 150 may suggest a particular content item to a user based on the statistical similarity of the item with one or more other content items having similar user preferences and attributes, weighted according to the predictive mode);
wherein each of the possible components has a market weight that is based on inputs aggregated from a plurality of users and received with respect to a plurality of previously displayed product representations that included at least one of the possible components as a constituent element of at least one of the plurality of previously displayed product representations and a user weight that is associated with the user and is based on inputs received from the user with respect to at least one of the plurality of previously displayed product representations that included at least one of the possible components as a constituent element of at least one of the previously displayed product representations, and wherein the random weighted selection process depends on weights for each of the possible components that are a combination of the market weight and the user weight of each of the respective possible components (Swaminathan: paragraph [0010] - The similarity scores are based on measures of similarity between user preferences for each of the content items (the historical similarity score) (user weight), and between content attributes associated with each of the content items (the attribute similarity score) (market weight). In the predictive model, weights can be automatically assigned to each of the content attributes based at least in part on the two similarity score).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625